Citation Nr: 1134782	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  This claim was remanded by the Board in May 2009 for further evidentiary development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in April 2008.  A written transcript of that hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

The Veteran's hepatitis C most likely manifested as a result of his intravenous drug use during military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d), 3.303 (2010).  







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in October 2005 and as part of his February 2007 statement of the case addressed all notice elements listed under 3.159(b)(1).  The letter(s) informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with all necessary notice until after the initial adjudication of the claim, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in March 2007.  A supplemental opinion was provided by this examiner in July 2009.  VA has obtained these records as well as copies of the Veteran's private medical records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its May 2009 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained a supplemental VA examination report from the March 2007 VA examiner.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible however, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for hepatitis C.  Specifically, it is the Veteran's opinion that his hepatitis C manifested as a result of in-service vaccinations via air guns.  However, as outlined below, the preponderance of the evidence of record in this case links the Veteran's hepatitis C to his in-service use of intravenous (IV) drugs.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that he was diagnosed with hepatitis.  The records confirm that the Veteran received a number of vaccinations during active duty.  However, the method by which these vaccinations were administered is not indicated.  The records also reflect that the Veteran did use drugs during military service.  An October 1975 record notes that a urine test was positive for morphine.  However, the Veteran denied any drug use at that time.  A subsequent January 1976 record indicates that the Veteran was apprehended with hashish in his possession.  He was subsequently entered into active rehabilitation for abuse of hashish.  An intake record noted a history of cocaine, barbiturates and other cannabis more than 6 months previously, as well as a more recent history of opiates, hashish, and hallucinogens.  An April 1976 record notes that a urinalysis was positive for amphetamines.  The Veteran denied the use of amphetamines but endorsed the continued use of cannabis.  A urinalysis was again positive for amphetamines on May 1976, but the Veteran continued to deny the use of these substances.  His May 1976 separation examination noted that the Veteran was a "drug abuser," using amphetamines and cannabis.  

Post-service treatment records confirm that the Veteran abused drugs during his active military service.  The record reflects that the Veteran was diagnosed with hepatitis C in 1995.  According to a November 1995 private treatment record prepared by a private physician with the initials F.D.M., the Veteran admitted to IV drug abuse for a couple of months while in the military.  He further admitted to sharing needles with other people when using these IV drugs.  An October 1997 private treatment record indicates that the Veteran was suffering from hepatitis C related to percutaneous needle exposure while in the Army 20 years earlier.  A September 2003 private treatment record indicates that the Veteran suffered from hepatitis C that, in the physician's opinion, was likely contracted through prior IV drug abuse.  

The record demonstrates that the Veteran subsequently filed a claim of entitlement to service connection for hepatitis C in September 2005.  He submitted a letter dated August 2005 prepared by a private physician with the initials S.L.W.  Dr. W indicated that the Veteran had been followed by his practice for the past eight years and that he had a known history of chronic hepatitis C.  Dr. W noted that the Veteran was originally seen by his practice in 1997 in review of risk factors for the etiology of hepatitis C, and that the Veteran had no history of transfusion, illicit IV drug use, or other known personal exposures to hepatitis C.  Dr. W opined that the Veteran's history suggested that while he was in the service, he was exposed percutaneously with the use of needles and that the standard for universal precautions was quite different at that time.  

The Veteran was afforded a VA examination for his hepatitis C in March 2007.  The examiner noted that the Veteran denied any history of illicit IV drug use and that he believed his hepatitis C was related to air gun injections in service.  The examiner concluded that while the Veteran was suffering from hepatitis C, an opinion as to etiology could not be offered without resort to mere speculation.  The examiner noted that there was no objective evidence that the Veteran had exposure to unsterile or dirty needles during immunization.  Furthermore, the examiner noted that there was no conclusive evidence based on the studies that vaccinations by jet injectors could cause hepatitis C.  The examiner explained that while there was evidence that they may transfer blood-borne viruses, the Centers for Disease Control (CDC) found in 1991 that there was no evidence that individuals with vaccinations alone were at increased risk for hepatitis C infection.  In light of this information, and the Veteran's recorded history of drug abuse, the examiner was unable to link the Veteran's hepatitis C to air gun vaccinations without resorting to mere speculation.  

The record also contains another letter from Dr. W dated June 2008.  This letter is essentially a duplicate of his previous statement of August 2005.  Dr. W again noted that the Veteran suffered from hepatitis C.  Dr. W explained that the etiology of the Veteran's hepatitis C was more than likely acquired via percutaneous needle exposure while in the army.  Dr. W again explained that the standards for universal precautions were quite different at that time.  As such, Dr. W opined that the Veteran contracted hepatitis C while in the Army.  Again, Dr. W failed to mention the Veteran's well-documented history of drug abuse.  

The March 2007 VA examiner prepared an additional opinion in July 2009 in light of the new evidence of record since the previous examination.  The Veteran again related his hepatitis C to air gun vaccinations in service.  He also noted donating blood while in the military.  However, he again denied a history of illicit IV drug use.  The examiner opined that the Veteran's hepatitis C was less likely than not caused by air gun injections in service but at least as likely as not attributable to his drug use.  The examiner explained that while there was no objective evidence of exposure to unsterile or dirty needles during immunization, there was clear documentation of drug abuse.  Also, while lay statements of record did suggest that the Veteran witnessed another service member bleeding before he received a vaccination with the same air gun, there was no evidence that this individual suffered from hepatitis C or that anyone else in the Veteran's vaccination group had presently been diagnosed with hepatitis C.  The examiner again noted that the evidence relating hepatitis C infections to air gun use was not conclusive.  However, he recognized that a VA fast letter from 2004 did conclude that transmission of the hepatitis C virus with air gun injections was "biologically plausible."  Nonetheless, the large majority of infections could be accounted for by known modes of transmission such as blood transfusions or injection drug use.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for hepatitis C.  The Veteran's service treatment records clearly reflect a history of drug use during military service.  In fact, the Veteran admitted to using cocaine more than 6 months earlier when seeking drug rehabilitation services in January 1976.  Of particular significance is the Veteran's November 1995 admission to Dr. M that he did use IV drugs for "a couple of months" while in the military and that he shared needles with other individuals while doing this.  Private treatment providers, and the July 2009 VA examiner, opined that the Veteran's hepatitis C was more likely due to this history of IV drug abuse.  

Compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  

Moreover, § 8052 amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d).  

Furthermore, VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOGCPREC 7-99; VAOGCPREC 2-98.  As such, the Veteran is not entitled to service connection for his hepatitis C, as the preponderance of the evidence of record relates it to his history of IV drug abuse.  

The Board recognizes that the Veteran denied using IV drugs to Dr. W in August 2005.  The Veteran also denied sharing needles when using IV drugs during his April 2008 hearing.  While the Veteran is certainly competent to offer these statements, the Board does not find them to be credible.  The Veteran admitted to using IV drugs upon private treatment in November 1995 and during his April 2008 hearing.  Therefore, his claim to Dr. W in August 2005 about not using IV drugs is not credible.  Furthermore, the Veteran admitted that he did in fact share needles while abusing drugs during his November 1995 private treatment.  This statement was made more than a decade before the Veteran filed a claim for benefits.  It was not until closer to the time that he decided to file a claim for compensation that he denied sharing needles or using IV drugs.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (well-grounded case).  

The Board also recognizes that Dr. W opined in June 2008 that the Veteran's hepatitis C was due to percutaneous needle exposure, such as jet gun injection transmissions.  This opinion is not probative, however.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The August 2005 letter of Dr. W notes that the Veteran denied IV drug use.  However, the Veteran admitted to IV drug use both before and since this opinion was written.  Dr. W again made no mention of the Veteran's history of IV drug abuse when offering an opinion in June 2008.  This lack of the actual facts involved in the Veteran's case severely undermines the reliability of Dr. W's opinions.  

The Veteran has also submitted a lay statement dated July 2009 from an individual purporting to have served with the Veteran in Germany.  According to this individual, he now suffers from diabetes mellitus type II and hepatitis C as a result of exposure to Agent Orange and facilities with poor sterility procedures.  This individual asserted that he believed the Veteran also contracted hepatitis and diabetes from exposure to the same treatment and chemical sources while he was in the Army.  While the Board has taken this statement into consideration, it in no way supports the Veteran's claim of entitlement to service connection for hepatitis C.  The fact that another individual acquired hepatitis C during service fails to suggest in any way that the Veteran also must have acquired hepatitis C during service.  Furthermore, the opinion of this individual linking the Veteran's hepatitis C to Agent Orange (for which there is no evidence of exposure in this case) or unsanitary conditions is of no probative value.  The record does not reflect that this individual has the necessary medical expertise to provide a medical opinion as complex as the etiological origins of another individual's hepatitis C.  

Finally, the Board has considered the numerous articles submitted by the Veteran in support of his claim.  These articles suggest that the use of jet gun injection transmission can indeed result in the transfer of infectious blood-borne diseases.  The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  However, in the present case, the credible medical evidence of record does not relate the Veteran's hepatitis C to jet gun use.  The record clearly demonstrates that the Veteran used IV drugs during military service, and in November 1995, the Veteran admitted to sharing needles with others.  There is a confirmed connection between IV drug use and hepatitis C.  It is not clear, however, that the Veteran was given any vaccinations via jet guns during his military service.  While the Veteran has repeatedly made such an assertion, his credibility is greatly called into question in this case.  The Veteran denied IV drug use to Dr. W in August 2005 and during his March 2007 VA examination.  However, he subsequently admitted in November 1995 and during his April 2008 hearing that he did in fact use IV drugs during military service.  Therefore, the evidence reflects a propensity on the part of the Veteran to distort the truth.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hepatitis C must be denied.


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


